Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective as of January 1,
2006 by and between the Sigma-Aldrich Corporation, a Delaware corporation
(“Company”) and Jai Nagarkatti (“Executive”).

 

WHEREAS, Executive desires to serve as the Chief Executive Officer of the
Company and in exchange for the protection and other consideration set forth in
this Agreement, is willing to give the Company, under certain circumstances, his
covenant not to compete, and the Company desires to so employ Executive.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:

 

ARTICLE I

Definitions

 

1.1 Definitions. As used herein, the following terms shall have the following
meanings.

 

(a) “Affiliate” when used with reference to a Change of Control, shall be
defined by reference to the Securities Exchange Act of 1934 and rules in effect
thereunder as of the Effective Date of this Agreement.

 

(b) “Associate” when used with reference to a Change of Control, shall be
defined by reference to the Securities Exchange Act of 1934 and rules in effect
thereunder as of the Effective Date of this Agreement.

 

(c) “Beneficial Owner” when used with reference to a Change of Control, shall be
defined by reference to the Securities and Exchange Act of 1934 and rules in
effect thereunder as of the Effective Date of this Agreement.

 

(d) “Board” means the board of directors of the Company.

 

(e) “Cause” means (i) engaging by Executive in willful misconduct which is
materially injurious to Company; (ii) conviction of Executive by a court of
competent jurisdiction of, or entry of a plea of nolo contendere with respect to
a felony; (iii) engaging by Executive in fraud, material dishonesty or gross
misconduct in connection with the business of Company; (iv) engaging by
Executive in any act of moral turpitude reasonably likely to materially and
adversely affect Company or its business; or (v) Executive’s current chronic
abuse of or dependency on alcohol or drugs (illicit or otherwise).

 

(f) “Change of Control” occurs if any individual, corporation, partnership or
other Person or entity, together with its Affiliates and Associates, acquires as
the Beneficial Owner more than twenty-five percent (25%) in the aggregate of the
outstanding shares of the Company entitled to vote in the election of directors,
or a majority of directors elected to the Board, or a majority of the persons
constituting a group authorized to hire or terminate employment of officers, if
other than the Board, are different from the directors or persons constituting
the Board or group just prior to the start of such period or a group other than
the Board is created to hire or terminate employment of officers.



--------------------------------------------------------------------------------

(g) “Confidential Information” as used in Sections 2.5, 2.6 and 2.7 of this
Agreement, shall mean all technical and business information of the Company, or
which is learned or acquired by the Company from others with whom the Company
has a business relationship in which, and as a result of which, similar
information is revealed to the Company, whether patentable or not, which is of a
confidential, trade secret and/or proprietary character and which is either
developed by Executive (alone or with others) or to which Executive shall have
had access during his employment. Confidential Information shall include (among
other things) all confidential data, designs, plans, notes, memoranda, work
sheets, formulas, processes, and Customer and supplier lists.

 

(h) “Customer” means any Person or entity to whom the Company has sold any
products (i) in the case of on-going employment, during the twenty-four
(24) calendar months immediately preceding any dispute under Section 2.6 of this
Agreement, and, (ii) in the case of the employment having ended, the twenty-four
(24) calendar months preceding Executive’s termination of employment.

 

(i) “Good Reason” when used with reference to a voluntary termination by
Executive from his employment with Company, shall mean (i) a reduction in
Executive’s base salary as in effect on the date hereof, or as the same may be
increased from time to time, during the Employment Period; (ii) a reduction in
Executive’s status, position, responsibilities or duties during the Employment
Period; or (iii) notice of termination of this Agreement by the Company pursuant
to Section 2.4(a), provided Executive terminates employment with the Company
within six months of the expiration of the Term.

 

(j) “Person” means an individual, a partnership, a corporation, an association,
a joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

(k) “Potential Customer” shall mean any Person or entity who, during the
applicable twenty-four (24) month period described above in Section 1.1(h) of
this Agreement, has (i) been involved in discussions or negotiations with the
Company for products sold by the Company; (ii) initiated contact with the
Company in order to obtain information regarding products sold by the Company;
(iii) been the subject of repeated personal contacts by Executive and/or any
other Company employee for purposes of soliciting business for the Company; or
(d) been the subject of the Company’s efforts to gather, learn or evaluate
information which may help the Company obtain any future order from such Person
or entity.

 

ARTICLE II

Employment

 

2.1 Employment. Company agrees to employ Executive and Executive hereby accepts
such employment with the Company, upon the terms and conditions set forth in
this Agreement, for the period beginning on January 1, 2006 (“Start Date”) and
ending as provided in Section 2.4 of this Agreement (the “Employment Period”).

 

2



--------------------------------------------------------------------------------

2.2 Position and Duties.

 

(a) Commencing on the Start Date and continuing during the Employment Period,
Executive shall serve as Chief Executive Officer of the Company or in such other
capacity as the Board may determine. As Chief Executive Officer, Executive,
subject to the control of the Board, shall have general supervision and control
over the business, property and affairs of the Company and perform such duties
as may be assigned to him by the Board.

 

(b) Executive shall devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company. The
Executive shall perform his duties and responsibilities to the best of his
abilities in a diligent, trustworthy, businesslike and efficient manner. In the
performance of his duties hereunder, Executive shall at all times report and be
subject to the lawful direction of the Board and perform his duties hereunder
subject to and in accordance with the resolutions or any other determinations of
the Board and the certificate of incorporation and by-laws of the Company and
applicable law. During the Employment Period, Executive shall not become an
employee of any Person or entity other than the Company. This section shall not
be construed to prohibit Executive from serving on the board of directors of one
or more other entities (with the consent of the Board in the case of a
for-profit entity) or from investing in a business to the extent consistent with
the provisions of Section 2.6(a).

 

2.3 Base Salary, Bonus and Benefits.

 

(a) Subject to the terms of this Agreement, in consideration of Executive’s
agreements contained herein, for the period beginning January 1, 2006,
Executive’s base salary shall be $600,000.00 per annum (“Base Salary”), which
shall be payable in semi-monthly or other agreed-upon equal installments during
the year and shall be subject to deductions for customary withholdings,
including, without limitation, federal and state withholding taxes and social
security taxes. Executive shall be entitled to the opportunity to earn annual
performance bonuses (with a target bonus equal to 67% of base salary) in
accordance with the Board-approved annual bonus program. In addition to the Base
Salary, Executive shall be entitled, during the Employment Period to participate
in all retirement, disability, pension, savings, health, medical, dental,
insurance and other fringe benefits or plans of the Company generally available
to executive employees.

 

(b) Executive’s cash compensation and bonus opportunity for 2007 and future
years shall be reviewed and set annually by the Compensation Committee of the
Board, but his base salary shall not be reduced below $600,000.00 per annum.

 

(c) During the two-year period commencing on a Change of Control, Executive’s
Base Salary and bonus opportunity may not be reduced below the level established
by the Compensation Committee of the Board immediately prior to the Change of
Control.

 

2.4 Term.

 

(a) General Term. This Agreement shall commence on January 1, 2006 and terminate
on December 31, 2008 unless extended prior to that date. The Term shall
automatically be extended for successive additional one-year periods unless
either party to this Agreement provides the other party with notice of
termination of this Agreement at least one hundred and eighty (180) days prior
to the expiration of the original three-year period or any one-year period
thereafter.

 

3



--------------------------------------------------------------------------------

(b) Termination for Cause or Voluntary Termination. If the Executive is
terminated by the Company for Cause or if the Executive voluntarily terminates
his employment in any manner except as provided in Section 2.4(d) prior to the
end of the Employment Period, the Executive shall be entitled only to his Base
Salary through the date of termination, but shall not be entitled to any further
Base Salary or any applicable bonus or Benefits for that year or any future
year, except as may be provided in an applicable benefit plan or program, or to
any severance compensation of any kind, nature or amount.

 

(c) Termination Without Cause.

 

  (i) Before or More Than Twenty-Four Months Following Change of Control. If the
Executive is involuntarily terminated by the Company prior to the end of the
Employment Period without Cause before a Change in Control (excluding any
involuntary termination which is a direct result of a Change in Control and
which occurs within 60 days before a Change in Control) or more than twenty-four
months following a Change of Control, the Executive shall be entitled to all
previously earned and accrued but unpaid Base Salary up to the date of such
termination and severance pay equal to one year of Base Salary. Such severance
payments will be made in equal installments over a one-year period payable on
the dates on which the Executive’s Base Salary would have otherwise been paid if
Executive’s employment had continued. All payments shall be subject to
deductions for customary withholdings, including, without limitation, federal
and state withholding taxes and social security taxes.

 

  (ii) Within Twenty-Four Months After Change of Control. If the Executive is
involuntarily terminated by the Company without Cause prior to the end of the
Employment Period within twenty-four months after a Change of Control or within
60 days before a Change in Control if such involuntary termination without Cause
is a direct result of the Change in Control, the Executive shall be entitled to
all previously earned and accrued but unpaid Base Salary up to the date of such
termination and severance pay equal to three (3) years of Base Salary. Such
severance payments will be made in equal installments over a three-year period
payable on the dates on which the Executive’s Base Salary would have otherwise
been paid if Executive’s employment had continued. All payments shall be subject
to deductions for customary withholdings, including, without limitation, federal
and state withholding taxes and social security taxes.

 

  (iii) In the event that the Executive is determined to be a specified employee
in accordance with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other guidance issued thereunder for purposes
of any severance pay payment under this subsection (c), such severance payments
shall begin on the first payroll date which is more than six months following
the date of separation from service.

 

(d) Voluntary Termination for Good Reason. If Executive voluntarily terminates
his employment for Good Reason within twenty-four (24) months after a Change of
Control,

 

4



--------------------------------------------------------------------------------

  Executive shall notify Company in writing if he believes the termination is
for Good Reason. Executive shall set forth in reasonable detail why Executive
believes Good Reason exists. If such termination is determined to be for Good
Reason, Executive shall be entitled to all previously earned and accrued but
unpaid Base Salary up to the date of such termination and severance pay equal to
three (3) years of Base Salary. Such severance payments will be made in equal
installments over a three-year period payable on the dates on which the
Executive’s Base Salary would have otherwise been paid if Executive’s employment
had continued. In the event that the Executive is determined to be a specified
employee in accordance with Section 409A of the Internal Revenue Code and the
regulations and other guidance issued thereunder for purposes of any severance
pay payment under this subsection (d), such severance payments shall begin on
the first payroll date which is more than six months following the date of
separation from service. All payments shall be subject to deductions for
customary withholdings, including, without limitation, federal and state
withholding taxes and social security taxes.

 

(e) No Mitigation. To the extent that Executive shall receive compensation for
personal services from employment other than with the Company subsequent to a
termination of Executive’s employment with the Company, the amounts so earned
shall not be offset against the amounts (if any) due under this Agreement
following Executive’s termination of employment.

 

(f) Limitation on Certain Additional Payments. Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment
or distribution by Company to or for the benefit of Executive (“Payments”) would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (“Code”), then the Payments due under this Agreement
shall be decreased to the greatest amount that could be paid to Executive such
that receipt of Payments would not give rise to any such excise tax.

 

(g) Severance Forfeiture. Executive agrees that the Executive shall be entitled
to the severance pay as set forth in this Section 2.4 only if the Executive has
not materially breached as of the date of termination any provisions of this
Agreement and does not materially breach such provisions at any time during the
period for which such payments are to be made. The Company’s obligation to make
such payments will terminate upon the occurrence of any such material breach
during the severance period.

 

(h) No Additional Severance. Executive hereby agrees that no severance
compensation of any kind, nature or amount shall be payable to Executive, except
as expressly set forth in this Section 2.4, and Executive hereby irrevocably
waives any claim for any other severance compensation.

 

(i) Death or Disability. The Company’s obligation under this Agreement
terminates on the last day of the month in which the Executive’s death occurs or
on the date as of which Executive first becomes entitled to receive disability
benefits under the Company’s long-term disability plan. The Company shall pay to
Executive or the Executive’s estate all previously earned and accrued but unpaid
Base Salary up to such date. Thereafter, the Executive or his estate shall not
be entitled to any further Base Salary, bonus or Benefits for that year or any
subsequent year, except as may be provided in an applicable benefit plan or
program.

 

5



--------------------------------------------------------------------------------

2.5 Confidential Information.

 

(a) Executive recognizes that the Company is engaged in the business of
research, development, manufacture and sale of chemicals, chemical products and
allied activities throughout the world (the “Company’s Business”), which
business requires for its successful operation the fullest security of its
Confidential Information of which Executive will acquire knowledge during the
course of his employment.

 

(b) Executive shall use his best efforts and diligence both during and after his
employment with the Company, regardless of how, when or why Executive’s
employment ends, to protect the confidential, trade secret and/or proprietary
character of all Confidential Information. Executive shall not, directly or
indirectly, use (for himself or another) or disclose any Confidential
Information, for so long as it shall remain proprietary or protectible as
confidential or trade secret information, except as may be necessary for the
performance of Executive’s duties for the Company.

 

(c) Executive shall promptly deliver to the Company, at the termination of the
Employment Period or at any other time at the Company’s request, without
retaining any copies, all documents, information and other material in
Executive’s possession or control containing, reflecting and/or relating,
directly or indirectly, to any Confidential Information.

 

(d) Executive’s obligations under this Section 2.5 shall also extend to the
confidential, trade secret and proprietary information learned or acquired by
Executive during his employment from others with whom the Company has a business
relationship.

 

(e) Executive’s breach of Section 2.5 of this Agreement shall relieve Company of
its obligations (if any) to pay any further severance benefits under this
Agreement.

 

2.6 Competitive Activity.

 

(a) Executive shall not, directly or indirectly (whether as owner, partner,
consultant, employee or otherwise), at any time during his employment with the
Company and for a period of two (2) years following his employment with the
Company, regardless of how, when or why Executive’s employment terminates,
(i) engage in or invest in any business that is engaged in any work or activity
that involves a product, process, service or development which is then
competitive with and the same as or similar to a product, process, service or
development on which Executive worked or with respect to which Executive had
access to Confidential Information while with the Company, or (ii) otherwise
compete against the Company’s Business.

 

(b) Following expiration of the two-year period in Section 2.6(a) of this
Agreement, Executive shall continue to be obligated under Section 2.5 of this
Agreement not to use or to disclose Confidential Information so long as it shall
remain proprietary or protectible as confidential or trade secret information.

 

(c) Following termination of Executive’s employment with the Company for any
reason, Executive agrees to advise the Company of his new employer, work
location and job

 

6



--------------------------------------------------------------------------------

  responsibilities within three (3) days after accepting new employment if such
new employment commences within two (2) years following Executive’s termination
of employment with the Company. Executive further agrees to keep the Company so
advised of any change in his employment for two (2) years following the
termination of his employment with the Company.

 

(d) Executive understands that the intention of Sections 2.5 and 2.6 of this
Agreement is not to prevent the Executive from earning a livelihood and
Executive agrees nothing in this Agreement would prevent Executive from earning
a livelihood utilizing his general purchasing, sales, professional or technical
skills in any of the hospitals, businesses, research or manufacturing facilities
of companies which are not directly or indirectly in competition with the
Company.

 

(e) Executive agrees that during his employment with the Company and for a
period of two (2) years following Executive’s termination of employment,
regardless of how, when or why employment ceased, Executive shall not in any
manner or in any capacity, directly or indirectly, for himself or any other
Person or entity, actually or attempt to: (i) solicit any Customer or Potential
Customer of the Company for the purpose of selling any products competitive with
products sold by the Company, or otherwise interfere with or take away any
Customer or Potential Customer of the Company or the business of any such
Customer or Potential Customer; or (ii) interfere with the Company’s
relationship with any Customer or supplier of the Company.

 

(f) During Executive’s employment with the Company and for a period of two
(2) years following Executive’s termination of employment, regardless of how,
why or when employment ceased, Executive shall not, directly or indirectly,
solicit for employment, hire or offer employment to, or otherwise aid or assist
(by disclosing information about employees or otherwise) any other person or
entity other than the Company in soliciting for employment, hiring or offering
employment to, any employee of the Company.

 

(g) Executive’s breach of Section 2.6 of this Agreement shall relieve Company of
its obligations (if any) to pay any further severance benefits under this
Agreement.

 

2.7 Ideas, Inventions and Discoveries.

 

(a) Executive shall promptly disclose to the Company any ideas, inventions or
discoveries, whether or not patentable, which Executive may conceive or make
(alone or with others) during the Employment Period, whether or not during
working hours, and which, directly or indirectly (i) relate to matters within
the scope of Executive’s duties or field of responsibility during Executive’s
employment with the Company; or (ii) are based on Executive’s knowledge of the
actual or anticipated business or interest of the Company; or (iii) are aided by
the use of time, materials, facilities or information of the Company.

 

(b) Executive hereby assigns to the Company or its designee, without further
compensation, all of the right, title and interest in all such ideas, inventions
or discoveries in all countries of the world except for patents currently held
by Executive developed outside of employment with the Company.

 

7



--------------------------------------------------------------------------------

(c) Without further compensation but at the Company’s expense, Executive shall
give all testimony and execute all patent applications, rights of priority,
assignments and other documents and in general do all lawful things requested of
Executive by the Company to enable the Company to obtain, maintain and enforce
protection of such ideas, inventions and discoveries for and in the name of the
Company or its designee, as the case may be, in all countries of the world.
However, should Executive render any of the services in this Section 2.7(c)
during a two-year period following termination of Executive’s employment,
Executive shall be compensated at a rate per hour equal to the base salary
Executive received from the Company at the time of termination and shall be
reimbursed for reasonable out-of-pocket expenses incurred in rendering the
services.

 

(d) Executive’s breach of Section 2.7 of this Agreement shall relieve Company of
its obligations (if any) to pay any further severance benefits under this
Agreement.

 

ARTICLE III

Miscellaneous

 

3.1 Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) Executive’s execution, delivery and performance of this
Agreement do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he fully understands the terms
and conditions contained herein.

 

3.2 Survival. Sections 2.5, 2.6 and 2.7 and Sections 3.3 through 3.12 shall
survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

 

3.3 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile to
the recipient. Such notices, demands and other communications will be sent to
the address indicated below:

 

To the Company:

Mr. Kirk Richter

Sigma-Aldrich Corporation

3050 Spruce

St. Louis, MO 63103

 

To Executive:

Mr. Jai Nagarkatti

14967 Straub Hill Lane

Chesterfield, MO 63017

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

8



--------------------------------------------------------------------------------

3.4 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law. If
any provision of this Agreement is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, (a) the
parties agree that such provision(s) will be enforced to the maximum extent
permissible under the applicable law, and (b) any invalidity, illegality or
unenforceability of a particular provision will not affect any other provision
of this Agreement.

 

3.5 Successors and Assigns. Except as otherwise provided herein, all covenants
and agreements contained in this Agreement shall bind and inure to the benefit
of and be enforceable by the Company, and their respective successors and
assigns. This Agreement is personal to Executive and except as otherwise
specifically provided herein, this Agreement, including the obligations and
benefits hereunder, may not be assigned to any party by Executive.

 

3.6 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

3.7 Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

3.8 Waiver. Neither any course of dealing nor any failure or neglect of either
party hereto in any instance to exercise any right, power or privilege hereunder
or under law shall constitute a waiver of such right, power or privilege or of
any other right, power or privilege or of the same right, power or privilege in
any other instance. Without limiting the generality of the foregoing,
Executive’s continued employment without objection shall not constitute
Executive’s consent to, or a waiver of Executive’s rights with respect to, any
circumstances constituting Good Reason. All waivers by either party hereto must
be contained in a written instrument signed by the party to be charged
therewith, and, in the case of Company, by its duly authorized officer.

 

3.9 Entire Agreement. This instrument constitutes the entire agreement of the
parties in this matter and shall supersede any other agreement between the
parties, oral or written, concerning the same subject matter including, but not
limited to, any prior employment and severance agreements, including the
Employment Agreement between the Company and Executive that was effective
March 7, 2003 and the agreement regarding confidential information and
competitive activities executed by the parties on October 1, 1982.

 

3.10 Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Executive and by a duly authorized officer of the Company.

 

3.11 Governing Law. This Agreement shall be signed by the parties in St. Louis,
Missouri. All questions concerning the construction, validity and interpretation
of this Agreement will be governed by and construed in accordance with the
domestic law of the State of Missouri, without

 

9



--------------------------------------------------------------------------------

giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Missouri or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Missouri.
Any litigation relating to or arising out of this Agreement shall be filed and
litigated exclusively in the St. Louis County Circuit Court or the United States
District Court for the Eastern District of Missouri.

 

3.12 Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including reasonable attorneys’ fees) caused by any breach of any provision of
this Agreement and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement, including, without
limitation, Sections 2.5, 2.6 and 2.7 hereof, and that any party may in its sole
discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

 

3.13 Exit Interview. To ensure a clear understanding of this Agreement,
Executive agrees, at the time of termination of Employee’s employment, to engage
in an exit interview with the Company at a time and place designated by the
Company and at the Company’s expense. Executive understands and agrees that
during said exit interview, Executive may be required to confirm that he will
comply with his on-going obligations under this Agreement. The Company may
elect, at its option, to conduct the exit interview by telephone.

 

3.14 Future Employment. Executive shall disclose the existence of this Agreement
to any new employer or potential new employer which offers products or services
that compete with the Company’s Business if such new employment commences within
two (2) years following Executive’s termination of employment with the Company.
Executive consents to the Company informing any subsequent employer of
Executive, or any entity which the Company in good faith believes is, or is
likely to be, considering employing Executive, of the existence and terms of
this Agreement if such subsequent employment commences (or is expected to
commence) within two (2) years following the Executive’s termination of
employment with the Company.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
this 16th day of January, 2006 and effective as of the date first written above.

 

SIGMA-ALDRICH CORPORATION By:  

/s/ Kirk Richter

--------------------------------------------------------------------------------

Name:   Kirk Richter Title:   Treasurer EXECUTIVE By:  

/s/ Jai Nagarkatti

--------------------------------------------------------------------------------

Name:   Jai Nagarkatti

 

11